MILLS, Judge.
DeBreus appeals a compensation order establishing his average weekly wage but denying all other benefits. We affirm.
There is competent substantial evidence supporting the finding that DeBreus was capable of resuming work. There is no evidence of a work search. Temporary benefits were properly denied.
The record supports the conclusions that timely authorized medical care was available. No error is shown in the deputy commissioner’s denial of the payment for an unauthorized physician.
The order adequately explains the basis for its holdings.
The existence of permanent impairment and the date of maximum medical improvement were not presented to the deputy commissioner; therefore, it was not error for the order to reflect no ruling on these issues.
AFFIRMED.
ERVIN and THOMPSON, JJ., concur.